Reporting formalities for ships arriving in or departing from ports (debate)
The next item is the report by Dirk Sterckx, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on reporting formalities for ships arriving in and/or departing from ports of the Member States of the Community and repealing Directive 2002/6/EC - C6-0030/2009 -.
Mr President, when a container is transported from Gdansk to Antwerp by a lorry, then that container remains within the EU and the goods do not have to be customs-cleared on arrival or departure. However, when you ship the same container from Gdansk to Antwerp, you first have to clear the goods on departure and then again on arrival, as if that container has left the EU. That is to the detriment of coastal transport and I think the Commission is right in wanting to rectify this disadvantage. I also think that coastal transport could take on a larger share of EU goods transport and that we ought to encourage that.
In that context, I welcome the agreement we have reached and I thank the people in the Council who worked on that, the people in the Commission and members in this House. We have reached a good agreement. The basic line taken by that agreement, the principle of administrative simplification and harmonisation, has been accepted. Data will always be exchanged electronically and everyone concerned will be able to view or enter data via what is known as a single window. That will allow computer systems to communicate with each other. Everything only has to be entered once and that is an enormous improvement.
Ships calling only at EU ports will also be granted an exemption from administrative formalities. What we have not achieved is permission for a ship to be granted exemption on the basis of its cargo, in respect of that cargo, if a ship has called at a port in a third country. The Commission will now look into how we might resolve this, that is, exemption on the basis of a ship's cargo. The Commission will also consider how we might interconnect the maritime and inland shipping systems so that we can establish a continuous and a fully sustainable chain for water-borne transport.
We have not reached any agreement on the use of a single communication language in shipping, in this case English, which was our proposal, and I think that is a pity. Many members here had objections to that. For the Council, it was absolutely out of the question. The most we were able to obtain here is to have a recital in the directive to the effect that Member States will seek to establish a common means of communication for written and oral communication. That could lead to a single language being used and I hope that will be the final outcome.
Still less have we been able to introduce anything into the directive about pilotage or the possibility of captains of coastal ships who regularly call at a particular port being granted exemption from compulsory pilotage. The Commission and the Council have now issued a statement to the effect that they will consider this issue. I hope that we will opt for a European framework in this respect and that this will become a reality within the earliest possible timeframe.
We had to strike a compromise regarding the date. The Council wanted to postpone the date too far ahead, whereas, in the Council's view, we wanted to set it too early. In the end, we agreed on 1 June 2015. I would have liked it to have been earlier, but I think that we can still condense this timeframe, thanks to the fact that we have reached a compromise in the first reading.
Mr President, I think that, all things considered, we have made a step forward. That is hugely important for the internal transport market. It is also a link in the sustainability of the transport sector in Europe and there are many more stages to follow, and the Commission knows that. Encouraging coastal trade is an important link. However, one thing which I keep noticing, time and again, is that the Council is being obstructive about this. The Council only looks at the costs and never wants to talk about what benefits a particular measure might spawn. The Council always wants implementation to take place as late as possible and never wants to consider the importance of faster completion of the single European market. That reluctance of the Council and that negative attitude towards a genuine European transport policy continue to both amaze and irritate me. I am pleased that Parliament, as well, has, on this occasion, urged that European solutions be found and that these solutions should preferably be found as soon as possible. I am therefore happy with the agreement we have reached and I would ask you, members of the House, to give it your support.
Vice-President of the Commission. - Mr President, firstly, I would like to thank the rapporteur, Mr Dirk Sterckx, for his efforts on the directive on reporting formalities for ships arriving in, or departing from, ports. This is a very important step: it is not merely a matter of formality.
This directive simplifies administrative formalities for shipping services and will reduce costs for the economy and end consumers. Moreover, it will make short-sea shipping more attractive. The directive is part of the action plan to establish a European maritime transport space without barriers, with the concept of extending the internal market to intra-EU maritime transport by simplifying administrative routines.
Indeed, maritime transport is subject to complex administrative procedures even when vessels ply only between EU ports and the cargo consists only of internal market goods. The consequence is that the intra-EU maritime transport of goods is faced with unnecessary extra administrative costs.
An important issue raised during the discussion was a deadline for European ports to accept electronic transmission of port formalities. The compromise suggests 15 June 2015. We accept that the requirements for introducing a single window are stricter in the current text than in the Council's general approach. The Commission is also ready to look into the need for a clear framework for the granting of pilotage exemption certificates in European sea ports.
The Commission will communicate its findings to the other institutions and will propose further action based on these findings. The Commission also accepts the report on several other issues: possible extension of the directive to inland waterways; facilitation of intra-EU maritime transport in relation to ports outside the EU; collection of statistics; and updates of the technical provisions in the directive.
To conclude, the Commission supports the compromise reached by the rapporteur, Mr Sterckx, and the Council Presidency. This is a good and well-balanced compromise based on the general principles from the Commission's proposal.
Mr President, Mr Kallas, this is a directive that affects all customs formalities that apply to ships arriving in or departing from ports. Thus, it will favour short-distance maritime transport and will contribute to modal balance.
The aim, ladies and gentlemen, is to reduce and simplify the amount of information and number of documentation and physical controls carried out by ships with respect to goods. At present, this information must be provided and these controls carried out repeatedly. The attitude of the rapporteur, Mr Sterckx, who I would like to congratulate for his work, has been intelligent and open to dialogue. Particularly, as a shadow rapporteur, I feel represented in the final document and satisfied that my contributions have been taken on board. This is a process that has grown with time, during the course of which agreements were gradually reached, ranging from its adoption by the Committee on Transport and Tourism to the trialogue held on 7 June.
The end result has been the consensus reached between Parliament, the Council and the Commission. The agreements have covered some very important issues, to which the rapporteur and Commissioner Kallas have already referred. In my opinion, the compromise solutions reached with respect to the issue of the languages used, the time limit for its entry into force, and the one-stop shop, are balanced and worthy of support. I think a good job has been done.
I would like to congratulate Mr Sterckx and believe the goals set for us by the Commission have been fully met. Moreover, I feel that we should be pleased about having reached this agreement between the three parties, the three institutions.
Mr President, ladies and gentlemen, I thank the rapporteur, Mr Sterckx, who has done excellent work on this report which deals with how to increase free movement in the maritime sector, for shipping within the European Union.
I agree with Mr Sterckx on the aim of this directive, which is to exempt all intra-European maritime goods transport from unnecessary administrative formalities. Indeed, in order to have a maritime transport space without barriers, it is not only important for the various competent authorities to work together well, but also for the various simplification systems to be implemented in parallel. This is in order to ensure the effective operation of the European maritime transport space without barriers, to make maritime goods transport more attractive, and to ensure it is used to the optimum extent.
Harmonisation of administrative procedures between the Member States will ensure the smoother running of maritime traffic between the various EU ports and will revive maritime goods transport, which today represents only 10% of the total. Maritime transport is, at present, still hampered by the administrative formalities imposed on it. Electronic systems should therefore come into operation as quickly as possible in order to allow a faster data exchange system.
Furthermore, interoperability is important for genuine simplification of administration. In fact, sending information by e-mail does no good and is of no use if the information systems are not technically interoperable.
With regards to language, I believe that the use of a common language would certainly benefit European maritime transport. This would enable communication to take place more smoothly, and thus cause less confusion and fewer administrative delays.
Mr President, the rather forbidding title of Mr Sterckx's report introduces a very important issue, which goes far beyond the administrative and technical matters that the title implies. It deals with an important political decision, namely, making the maritime transport sector more attractive, more efficient and more competitive. In our view, this is the sector of the future and provides the best means of transport from an environmental point of view.
Mr Sterckx's excellent report and the contributions of all the shadow rapporteurs will allow us to make significant progress in this field. From our point of view, this directive hits the mark: it will increase the level of harmonisation within the maritime transport sector, making it better coordinated and simplified.
We will therefore wholeheartedly support this report when we vote on the matter, even though we would have liked to see it implemented faster and to see more strength of resolve with regard to the introduction of a common language in that sector. However, we think that the compromises achieved with the Council are still acceptable. We therefore unreservedly support this report.
Mr President, the excellent report by my fellow Member, Mr Sterckx, has brought the European maritime transport market closer to becoming a reality. Fortunately, the exchange of data on cargo will become much simpler. However, the Committee on Transport and Tourism has emphasised a few points in the debate. As regards inland shipping, for example, we have agreed that the European Commission will report on the issue of whether the simplified procedures should apply to that sector, as well, and I hope that the Commission will ultimately arrive at that conclusion and come up with accompanying legislative proposals.
As far as exemption from compulsory pilotage is concerned, let us hope that a common framework is set up, because such a framework would make competition between piloting services even fairer, while, at the same time, guaranteeing the quality of pilotage.
As Mr Sterckx has already pointed out, the Committee on Transport and Tourism wanted one, common language to be used and Member States have promised a solution by which communication will be made more mutually intelligible. Mr President, while that might be a first step, it is too modest a one. As long as we have people being injured or even killed because the staff involved sometimes speak three or more languages and do not understand each other, I will continue to work hard to ensure that English becomes the common language used, not only between maritime and inland shipping, but also within inland shipping itself. That way, we will be making a genuine step forward in terms of safety.
(FR) Mr President, first of all, I would like to sincerely thank Mr Sterckx for his work and congratulate him on the results of the negotiations with the Council.
The text on which we will vote in plenary represents the most important stage in implementing a European maritime transport space without barriers. On the one hand, it will contribute to making maritime transport more competitive, thereby providing European added value, which is much needed in this time of crisis, while simultaneously fostering an environmentally friendly means of transport.
The compromise achieved with the Council is ambitious. It aims to not only simplify the administrative formalities for ships arriving in and departing from ports, but also to work towards harmonising them. Furthermore, it will make the exchange of information via the SafeSeaNet interface significantly easier.
With respect to the sensitive issue of language, which has been raised on several occasions, I think that the compromise provides for a suitable solution. With regard to this matter, Recital 7(a) highlights the importance of facilitating written and oral communication, without imposing a single language, even if one language needs to be recommended as the common language. In the current situation, the position in favour of adopting a single language appears to have failed to take into account all specific characteristics and, in certain cases - notably where the same language is not shared by all parties involved - it could give rise to negative consequences.
I welcome the compromise achieved with the Council. The possibility that the text may be adopted at first reading will allow us to quickly implement the relevant measures, as a result of Mr Sterckx's perseverance.
(RO) The directive on reporting formalities for ships arriving in and/or departing from ports of the Member States envisages simplification of customs formalities, the wider use of electronic data exchange and the introduction of e-maritime systems, the creation of a single window and simplified regulations for hazardous goods. The implementation of this directive requires a good level of cooperation between the various relevant authorities.
The Commission will report to Parliament by 31 December 2011 at the latest on extending the scope of the simplifications introduced by this directive to cover inland waterway transport. With this in mind, the Commission will determine to what extent the River Information System is compatible with SafeSeaNet, the electronic data exchange platform used to implement this directive.
In addition, the report recommends via Amendment 9, with a view to ensuring more effective communication, the use of Regulation 14 of the SOLAS Convention, which provides for the use of English as a working language.
(DE) Mr President, Mr Kallas referred to a European maritime transport space without barriers. I believe that this is something that we all want. We also need it urgently and this report is another step in the right direction.
It is a fact that 95% of our exports and 40% of intra-European goods are transported by sea and therefore pass through ports. For this reason, it is clearly absolutely essential for administrative procedures to be simplified and harmonised within this growth area. This report will meet both these objectives, which is why it cannot be praised highly enough.
I regret the fact that Mr Sterckx was not able to achieve everything. Two points which were very close to his heart and which many other Members supported, as we have heard, are the simplification of the pilot licensing system, because this would be a really sensible, practical solution, and the lack of a common language. I believe that English really is the right language. It is unacceptable for accidents to happen in which people can even lose their lives simply because many seafarers speak different languages. It would be much better to introduce a common language in this very environmentally friendly area of transport, in just the same way as in the air transport industry.
Vice-President of the Commission. - Mr President, thank you all very much for your remarks and your unanimous support for this proposal.
I am very happy about this proposal. It is an important step forward, but we will have a much bigger step ahead of us in this task of establishing a single maritime area for European shipping, namely customs barriers. There, we will see a lot more difficulties.
Now we are talking about formalities, and this is very important, more important than just an administrative question, but I also ask your support when we come to do the same with customs formalities, which are much more complicated and controversial.
Mr President, I would once again like to thank all the members who have spoken on this subject and I wish to thank them for their kind words. In his last speech, the Commissioner put his finger on one sore point, and that is customs. One of the advantages of the report that we have drafted is that customs systems will not be totally separate from maritime systems. They must be able to communicate with each other and, in my opinion, that is essential. So, thank you for pointing that out, Commissioner, but in this directive, we also make a number of demands on you, such as pilotage, where ports have a pivotal role to play as points of intersection. Ports are links between coastal shipping and the rest of the hinterland. We are still awaiting a number of proposals from the Commission on a policy on ports and it is important that we finally get one, because good coastal shipping is of little use without good ports.
Secondly, a fundamental requirement of inland shipping is good hinterland connections with other transport modes. We should not forget that. Obviously, I think it is a pity that we have not been able to agree on English being the single language for our communication. I understand very well the sensitivities around this issue in many Member States. I come from a country where debates on language and the use of language are almost the order of the day. I am very proud of my language and I use it everywhere I can, certainly here in this Tower of Babel. However, in this instance, language is not an emotive issue, but a practical one. We should be able to distinguish between those two things. Commissioner, I hope that we will be able to make progress on that issue on the basis of the recital we have included in the directive. Another important aspect is our relations with international maritime organisations, because they are the arenas where many important agreements are made on behalf of the entire maritime sector. The language issue conceals the issue of people. You have already mentioned that, or one of the members did. The issue of which language we should use might be an important one, but the people who will be using that language are hugely important for the development of a sound maritime sector which is safe and efficient and which delivers on many environmental requirements.
Commissioner, I wish you a lot of courage, strength and good speed in the finalisation of the things we have requested in Article 11(a) of this directive.
The debate is closed.
The vote will take place tomorrow (Tuesday, 6 July).